Citation Nr: 1754825	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-08 583	)	DATE
	)
	)
  
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for sinusitis, to include as due to asbestos exposure.  

3.  Entitlement to service connection for pharyngitis, to include as due to asbestos exposure, service-connected peptic ulcer with hiatal hernia, and any other in-service stomach problem or acid reflux.

4.  Entitlement to service connection for hypertension, to include as due to asbestos exposure. 

5.  Entitlement to service connection for eczema, to include as due to asbestos exposure.  

6.  Entitlement to service connection for type II diabetes mellitus, to include as due to asbestos exposure and hypertension. 

7.  Entitlement to service connection for headaches, to include as due to asbestos exposure and sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from June 1975 to June 1995.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. 

The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

While additional delay is regrettable, a remand is required to fairly decide the claims.  The Veteran generally contends that the claimed disabilities were at least as likely as not caused or aggravated beyond natural progression by his service.  See February 2014 Form 9.  However, the evidence currently of record is insufficient to decide the claims as: (1) there may be outstanding medical records; (2) there may be outstanding military personnel records; (3) the contended in-service asbestos exposure needs further development; and (4) the April 2013 and September 2013 opinions were inadequate.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); December 2013 Notice of Disagreement; April 2017 testimony.

Accordingly, the case is REMANDED for the following action:

1.  As the Veteran has identified treatment at the Reynolds Army Health Clinic in Fort Sill, Oklahoma, and no such medical records are associated with his claims file, seek any relevant medical records from this facility.  See April 2017 testimony.

2.  As searching for the Veteran's outstanding military personnel records has not yet been deemed futile, VA must continue to seek them.  See June 2013 deferred rating (requesting complete development of personnel records); June 2013 DPRIS negative response (without further development); 38 C.F.R. § 3.159(c)(2).  If futile, add a memorandum to the claims file.

3.  The contended in-service event/injury of asbestos exposure on the USS Vesole (DD-878) needs further development.  See April 2017 testimony (the Veteran described his ship being pulled in for asbestos removal and, although he was unsure, believed it was around 1977 in Norfolk, Virginia).

4.  After completing the above, schedule the Veteran for examinations to assess the current nature and etiology of all claimed disabilities, as previous examinations were inadequate.  See April 2013 (general medical) and September 2013 (tinnitus, sinusitis/pharynx, skin diseases, and headaches) examination reports.  

The opinions must discuss whether it is at least as likely as not (50 percent probability or greater) that the claimed: 

(a) tinnitus was caused or aggravated beyond natural progression by service (examiner must concede in-service acoustic trauma); 

(b) sinusitis was caused or aggravated beyond natural progression by service, including by any asbestos exposure (examiner must discuss service medical records dated November 1980, January 1987, May 1988, June 1989, and October 1994); 

(c) pharyngitis was caused or aggravated beyond natural progression by service, including by any asbestos exposure, service-connected peptic ulcer with hiatal hernia, or any other in-service stomach problem or acid reflux (examiner must discuss service medical record dated June 1991); 

(d) hypertension was caused or aggravated beyond natural progression by service, including by any asbestos exposure (examiner must discuss any related medication, including novas); 

(e)  eczema was caused or aggravated beyond natural progression by service, including by any asbestos exposure (examiner must discuss whether the Veteran's contended eye symptoms [see April 2017 testimony] are a progression of his in-service rashes of the arms, chest, neck, and back [see service medical records dated September 1975, April 1979, January 1980, December 1980, June 1981, August 1981, September 1982, September 1983, March 1983, August 1984, October 1984, February 1985, November 1987, December 1987, and April 1988]); 

(f) type II diabetes mellitus was caused or aggravated beyond natural progression by service, including by any asbestos exposure or hypertension (examiner must discuss the Veteran's contended in-service symptoms of vision problems, fatigue, high concentration of sugar in his blood, frequent urination, consuming many SoBe beverages [see April 2017 testimony]; examiner must also discuss the Veteran's contention that he was on a high blood pressure medication at Reynolds Army Health Clinic in Fort Sill, Oklahoma [id]); and 

(g) headaches were caused or aggravated beyond natural progression by service, including by any asbestos exposure or sinusitis (examiner must discuss the Veteran's contention the frequency of his headaches increase with sinus pressure [see April 2017 testimony].

All opinions must consider the Veteran's statements, be based on accurate factual premises, and contain sufficient rationale to support conclusions.  

If any opinion cannot be rendered without resorting to mere speculation, the examiner must state whether this is due to: the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or the need for additional evidence.

5.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
L.M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2017).

